Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE STATE OF TEXAS,


                                    Appellant,

v.

FREDDY JOE ABBOTT,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00081-CR

Appeal from
 County Court

of Andrews County, Texas

(TC # 06-0583)




MEMORANDUM OPINION


	Pending before the Court is a motion to dismiss filed by the State pursuant to Tex.R.App.P.
42.2(a).  Finding that the State has established compliance with the requirements of Rule 42.2(a),
we grant the motion and dismiss the appeal.

May 31, 2007						 							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)